Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on February 7, 2021 after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action mailed on February 5, 2021 (“the previous OA”) has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on February 7, 2021 has been entered.

Support for claim 2 amendment can be found in paragraphs 0036-0037 of US Patent Application Publication No. 20200032110 A1 (“the published application”).  Support for claim 18 can be found in paragraph 0030 of the published application.  Support for claim 19 can be found in Table 1 of the published application.  Support for claim 20 can be found in paragraphs 0036-0037 of the published application. Support for claim 21 can be found in paragraph 0051 of the published application.  Support for claim 22 can be found in original claim 5 and paragraph 0037 of the published application. 

The objection to claims are withdrawn in view of applicant’s amendment.


The 35 USC 112(b) rejections are modified.  Further, the 35 USC 112(b) rejection of claims 8 and 16 is withdrawn in view of applicant’s amendment. 

The 35 USC 103 rejection of claims 1-8 and 11-17 as being unpatentable over Hannemann, Frank et al. (WO 2013127697A1; US 2015/0017452A1 is relied upon as English equivalent document) in view of Dollase, Thillo et al. (WO 2014095382 A1; US 20150337177A1 is relied upon as English equivalent document) is withdrawn after reconsideration of the rejection and applicant’s arguments as set forth in the amendment. 

In view of applicant’s amendment, new rejections under the 35 USC 112(a) and 35 USC 112(b) are made. 


 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8,11-16, and 18-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.



As to claims 13, 14, and 17, these claims recite push-out force when an adhesive bonding operation happened at a pressing temperature, which is lower than the softening temperature of the backing foil of thermoplastic polyurethane, and push-out force when the adhesive bonding operation happened at a pressing temperature, which is greater than the softening temperature of the backing foil of thermoplastic polyurethane.  The specification fails to provide support for these claims. It is submitted that Table 1 and 0065 of the published application discloses specific push out force at pushing temperature of 120°C and at 200°C.  Therefore, while there is support to claim push out force at specific pushing temperature, there is no support to claim push-out force relative to the softening temperature of the backing foil as recited in the claims. 

It is respectfully submitted that applicant can overcome the rejection of claims 13, 14, and 17 as following: in claim 13, replace the recitation “when an adhesive bonding operation happened at a pressing temperature, which is lower than the softening temperature of the backing foil of thermoplastic polyurethane”, with the recitation “when an adhesive bonding operation happened at a pushing temperature of 120°C.”   As to claims 14 and 17, replace the recitation “when an adhesive bonding operation happened at a pressing temperature, which is greater than the softening temperature of 


With respect to claims 15 and 16, these claims recite shear adhesive failure temperature of the thermoactivable reactive adhesive film of greater than 150°C.  Specification fails to provide support for the claim recitation.  Moreover, the recitation “greater than 150°C” is open ended such that it includes any value greater than 150°C for which there is no support in the specification.  Applicant can overcome this rejection by replacing the recitation “of greater than 150°C” with “is from 160°C to 180°C”.  See Table 1 of the published application. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8,11-15, and 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.



With respect to claim 21, the claim recites the latent-reactive thermoactivable adhesive compound comprises a semicrysalline polyesterpolyurethane.  Claim 21 depends from claim 2, wherein claim 2 recites polyurethane.  Accordingly, it is not clear whether the semicrysalline polyesterpolyurethane refers to additional polyurethane or further defines the polyurethane of claim 2.  

With respect to claim 22, this claim recites a polyisocyanate.  Claim 22 depends from claim 21, wherein claim 21 depends from claim 2.  Claim 2 recites isocyanate.  Accordingly, it is not clear whether the polyisocyanate refers to additional polyisocyanate or further defines the isocyanate of claim 2.  

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyer et al. (US 20120252926 A1).

Meyer teaches latently reactive polyurethane dispersion with activable crosslinking that is used for coating, adhesive, or sealing applications (0005).  The polyurethane dispersion of Meyer includes one or more uretdione groups, and at least one solid polyamine with a deactivated surface (0001).  Further, Meyer teaches that the polyurethane dispersions of the invention are latently reactive in the sense that with certain preconditions, a chemical reaction can be induced. By raising the temperature to or above the melting temperature of the polyamine, it is possible to initiate or accelerate a reaction of the amino groups with the uretdione groups and thereby to 

Based on the above, Meyers anticipates the claimed invention. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1-3, 5-8, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mai et al. (US 20150037555 A1) in view of Meyer et al. (US 20150252926 A1) and as evidence by Mechanical Engineer’s Handbook.

As to claim 1, Mai discloses self-supporting adhesive film including solid surface-deactivated isocyanate and a first polyurethane (0005).  The self-supporting adhesive film of Mai is activated by heating to activate the isocyanate (0057 “The composite can be heated to a temperature of at least about 70°C to activate the isocyanate and begin the curing process.”).   Accordingly, Mai discloses latent-reactive thermoactivable adhesive compound (“adhesive compound”).   Mai further discloses that the self-supporting adhesive film is used to form a composite structure that includes the adhesive film and at least one substrate (0051).  According to Mai, the substrate can be flexible layer such as films (backing foil) (0054).  The composite structure of Mai suggests claimed thermoactivable reactive adhesive film. 

As to claim 1, the difference between the claimed invention and the prior art of Mai is that Mai does not explicitly disclose closed film backing foil of TPU. 

Meyers teaches a substrate coated with an adhesive (0093).  The adhesive of Meyers includes latently reactive polyurethane dispersion with activable crosslinking (0005).  Moreover, Meyers teaches that the substrate can be a polymeric film that is 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select any of the polymeric films of Meyers including thermoplastic polyurethane polymeric film and use it as a substrate in the invention of Mai, motivated by the desire to practice the invention of Mai with a polymeric film formed of thermoplastic polyurethane.  


As to claim 2, Mai discloses first polyurethane and solid surface-deactivated isocyanate (reactive resin comprising thermoactivable isocyanate) (0005). 

As to claims 3 and 11, Mai as modified by Meyer is silent as to disclosing softening temperature of the backing foil of TPU.  However, it is submitted that it is known in the art that the TPU has typical softening point of 140°C (polyether TPU) or 167°C (polyester TPU).  This is evidence from Mechanical Engineer’s Handbook (see page 369, Table 13 under “Typical properties of Polyurethane’s”).  



As to claim 6, Mai discloses that the first polyurethane is derived from at least one diol, a polyol, or a combination thereof, and at least one di and or polyisocyanate (0027).  Further, Mai discloses that examples of useful polyols include polyester polyols (0028).  As such, Mai suggests polyesterpolyurethane. 

As to claim 7, Mai discloses that the dried adhesive film has a thickness of about 2 mils to about 6 mils (0049), which converts to 50.8 µm to 152.4 µm, respectively (using 1 mil = 25.4 µm).  Myer discloses that the substrate has a thickness of 0.05 mm to 5 mm (0095), which converts to 50 µm to 5,000 µm, respectively (using 1 mm = 1,000 µm).  Accordingly, a person having ordinary skill in the art from the collective disclosure of Mai and Meyer would recognize that the total thickness of the thermoactivable reactive adhesive film as claimed is within the scope of the disclosure of Mai in view of Meyers.  

As to claims 8 and 18, Mai as modified my Meyer do not explicitly disclose the ratio of a thickness of the backing foil to the thickness of the adhesive compound as claimed.  However, it is submitted that Meyer discloses that the substrate (backing foil) has a thickness of e.g. 0.05 mm (1.96 mil) (0095) (1 mil = 39.37 mils).  Mai discloses that the dried film (adhesive) has thickness of from about 2 mils (0049).  Accordingly, a 

With respect to claims 12-15, Mai as modified by Meyer do not disclose properties of the tensile shear strength, push-out force, and SAFT.  However, it is submitted that the thermoactivable reactive adhesive film of Mai as modified by Myer renders obvious claimed thermoactivable reactive adhesive film. Specifically, the thermoactivable reactive adhesive film of Mai as modified by Myer includes a closed film backing foil of TPU which is coated on one side with a latent-reactive thermoactivable adhesive compound.  Accordingly, absent any factual evidence on the record, it is reasonable to presume that the aforementioned properties would intrinsically be present in the adhesive film of Mai as modified by Myer.  MPEP 2112.01 (I). 

As to claim 16, Mai discloses self-supporting adhesive film including solid surface-deactivated isocyanate and a first polyurethane (0005).  The self-supporting adhesive film of Mai is activated by heating to activate the isocyanate (0057 “The composite can be heated to a temperature of at least about 70°C to activate the isocyanate and begin the curing process.”).   Accordingly, Mai discloses latent-reactive thermoactivable adhesive compound (“adhesive compound”).   Mai further discloses that the self-supporting adhesive film is used to form a composite structure that includes the adhesive film and at least one substrate (0051).  According to Mai, the 

As to claim 16, the difference between the claimed invention and the prior art of Mai is that Mai does not explicitly disclose backing foil of TPU and the softening temperature of the backing foil of TPU. 

Meyers teaches a substrate coated with an adhesive (0093).  The adhesive of Meyers includes latently reactive polyurethane dispersion with activable crosslinking (0005).  Moreover, Meyers teaches that the substrate can be a polymeric film that is preferably a thermoplastic e.g. polyurethane (0095).  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select any of the polymeric films of Meyers including thermoplastic polyurethane polymeric film and use it as a substrate in the invention of Mai, motivated by the desire to practice the invention of Mai with a polymeric film formed of thermoplastic polyurethane.  

As to claimed softening temperature of TPU backing foil, it is submitted that It is known in the art that the TPU has typical softening point of 140°C (polyether TPU) or 

As to claimed total thickness, Mai discloses that the dried adhesive film has a thickness of about 2 mils to about 6 mils (0049), which converts to 50.8 µm to 152.4 µm, respectively (using 1 mil = 25.4 µm).  Myer discloses that the substrate has a thickness of 0.05 mm to 5 mm (0095), which converts to 50 µm to 5,000 µm, respectively (0095).  Accordingly, a person having ordinary skill in the art from the collective disclosure of Mai and Meyer would recognize that the total thickness of the thermoactivable reactive adhesive film as claimed is within the scope of the disclosure of Mai in view of Meyers.  

As to claimed ratio of a thickness of the backing foil to the thickness of the adhesive compound, it is submitted that Meyer discloses that the substrate (backing foil) has a thickness of e.g. 0.05 mm (1.96 mil) (0095).  Mai discloses that the dried film (adhesive) has thickness of from about 2 mils (0049).  Accordingly, a person having ordinary skill in the art would recognize from the collective disclosure of Mai as modified my Meyer that the ratio of the thickness of the backing foil to the thickness of the adhesive compound would be 1.96/2 or 0.96, which is greater than 0.3. 

As to claimed properties of tensile shear strength, push-out force(s), and SAFT, Mai as modified by Meyer do not disclose the properties. However, it is submitted that the thermoactivable reactive adhesive film of Mai as modified by Myer renders obvious claimed thermoactivable reactive adhesive film. Specifically, the thermoactivable 

As to claim 17, Mai discloses self-supporting adhesive film including solid surface-deactivated isocyanate and a first polyurethane (0005).  The self-supporting adhesive film of Mai is activated by heating to activate the isocyanate (0057 “The composite can be heated to a temperature of at least about 70°C to activate the isocyanate and begin the curing process.”).   Accordingly, Mai discloses latent-reactive thermoactivable adhesive compound (“adhesive compound”).   Mai further discloses that the self-supporting adhesive film is used to form a composite structure that includes the adhesive film and at least one substrate (0051).  According to Mai, the substrate can be flexible layer such as films (0054).  The composite structure of Mai including the adhesive film and one substrate as disclosed above suggests claimed thermoactivable reactive adhesive film consisting of a backing foil coated on one side with a latent reactive thermoactivable adhesive compound. 


As to claim 17, the difference between the claimed invention and the prior art of Mai is that Mai does not explicitly disclose backing foil of TPU. 



It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select any of the polymeric films of Meyers including thermoplastic polyurethane polymeric film and use it as a substrate in the invention of Mai, motivated by the desire to practice the invention of Mai with a polymeric film formed of thermoplastic polyurethane.  

Mai as modified by Myer do not explicitly disclose the properties of push-out force(s).  However, it is submitted that the thermoactivable reactive adhesive film of Mai as modified by Myer renders obvious claimed thermoactivable reactive adhesive film. Specifically, the thermoactivable reactive adhesive film of Mai as modified by Myer includes a backing foil of TPU which is coated on one side with a latent-reactive thermoactivable adhesive compound.  Accordingly, absent any factual evidence on the record, it is reasonable to presume that the aforementioned properties would intrinsically be present in the adhesive film of Mai as modified by Myer.  MPEP 2112.01 (I). 

As to claim 19, Mai as modified by Myer do not explicitly disclose the property of tensile strength.  However, it is submitted that the thermoactivable reactive adhesive 

As to claim 20, Mai discloses first polyurethane and solid surface-deactivated isocyanate (reactive resin comprising thermoactivable isocyanate) (0005). 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mai et al. (US 20150037555 A1) in view of Meyer et al. (US 20150252926 A1) and as evidence by Mechanical Engineer’s Handbook as applied to claim 1 above, and further in view of Wong (US 6726971).

Mai as modified by Meyer do not disclose polyetherpolyurethane.

Wong discloses pressure-sensitive adhesive (PSA) tape that is thermally stable or flame retardant (column 1, lines 5-7).  The PSA tape of Wong includes a clear polyether based polyurethane backing film and a clear polyether based polyurethane 

It would have been obvious to select a polyether based PU backing film of Wong and use it in the invention of Mai, motivated by the desire to for a composite structure of Mai using polyether based PU film and to practice the invention of Mai. 

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mai et al. (US 20150037555 A1) in view of Meyer et al. (US 20150252926 A1) and as evidence by Mechanical Engineer’s Handbook as applied to claim 2 above, and further in view of Hannemann, Frank et al. (WO 2013127697A1; US 20150017452A1 is relied upon as English equivalent document).

As to claim 21, Mai as modified my Meyer is silent as to disclosing semicrystalline polyesterpolyurethane.

Hannemann discloses an adhesive product (thermoactivable reactive adhesive film) comprising a permanent carrier (backing foil) and at least one layer of latently reactive adhesive film (latent reactive thermoactivable adhesive compound) on the carrier (0002, 0015, 0026, 0047).  Hannemann discloses that the adhesive compound is based on polyurethane comprising isocyanate (0019-0021).  Further, Hannemann discloses that very preferably the thermoplastic component comprises at least one semicrystalline polyester polyurethane (0019). 


As to claim 22, Mai discloses that the useful solid surface deactivated isocyanate crosslinking agents are derived from toluene diisocyanate and isophorone diisocyanate (0036). 
Response to Arguments

Applicant's arguments filed on July 2, 2021 have been fully considered.

Applicant’s arguments against the art rejections as set forth in the previous OA are moot in view of the new grounds of rejection as set forth in the current OA. 

With respect to applicant’s arguments against the 35 USC 112(a) rejection of claims 13, 14, and 17 (pages 6-7 of the amendment), the examiner respectfully disagrees with the applicant.  It is submitted that while the specification describes softening temperature of the backing foil, the push-out force measurement as described in specification is not relative to the softening temperature of the backing foil. See paragraphs 0063-0066 of the published application describing “Push-Out Test”.  


As to applicant’s arguments against the 35 USC 112(a) rejection of claims 15 and 16 (page 7 of the amendment), the examiner respectfully disagrees with the applicant.  It is submitted that while applicant can include open ended range, however, the range must be supported by the specification. At present, there is no disclosure in the specification for SAFT of greater than 150°C.  The specification at most describes SAFT value of 160°C, 170°C, and 180°C (see Table 1 of the specification).  Accordingly, while there is support to claim specific SAFT, there is no support to broadly claim SAFT of greater than 150°C.

With respect to applicant’s arguments against the 35 USC 112(b) rejection of claims 13, 14, and 17 (pages 6-7 of the amendment), the examiner respectfully disagrees with the applicant.  The examiner acknowledges applicant’s argument that the claims recite the temperature relationship for a pressing temperature which is greater (or lower) than the softening temperature of the backing foil of the thermoplastic polyurethane.  However, it is submitted that claims do not set forth specific softening temperature of the backing foil or the pressing temperature.  Accordingly, it is unclear what are the meets and bounds of the claims.   

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANISH P DESAI/
Anish DesaiPrimary Examiner, Art Unit 1788
February 7, 2022